Exhibit 10.9

 

TENDER AND SUPPORT AGREEMENT

 

This TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of February 20,
2018, is entered into by and among QUALCOMM RIVER HOLDINGS B.V., a private
company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) organized under the Laws of The Netherlands (“Buyer”), and
the undersigned shareholders of NXP SEMICONDUCTORS N.V., a public limited
liability company (naamloze vennootschap) organized under the Laws of The
Netherlands (the “Company”) set forth on Schedule A hereto (each, a
“Shareholder”).  All terms used but not otherwise defined in this Agreement
shall have the respective meanings ascribed to such terms in the Purchase
Agreement and the Purchase Agreement Amendment (each as defined below), in each
case as of the date hereof.

 

WHEREAS, as of the date hereof, each Shareholder is the owner of the number of
Shares set forth opposite the Shareholder’s name on Schedule A (all such Shares
set forth on Schedule A next to the Shareholder’s name, together with any Shares
that are hereafter issued to or that ownership of is otherwise directly or
indirectly acquired by the Shareholder prior to the termination of this
Agreement, including for the avoidance of doubt any Shares acquired by the
Shareholder upon the conversion of any securities convertible into Shares after
the date hereof, (but excluding, for the avoidance of doubt, any Shares that may
be deemed to be beneficially owned because they are the subject of an option or
other derivatives contract, but are not capable of being voted or tendered by
Shareholder) being referred to herein as the “Subject Shares”);

 

WHEREAS, Buyer and the Company previously entered into the Purchase Agreement,
dated as of October 27, 2016 (as amended, restated, supplemented or otherwise
modified in accordance with the terms thereof, the “Purchase Agreement”),
pursuant to which, among other things, (a) Buyer has commenced a tender offer to
purchase any and all of the outstanding Shares and (b) following the closing of
the Subsequent Offering Period (as it may be extended by the Minority Exit
Offering Period), it is Buyer’s intent to effectuate, and to cause the Company
to effectuate, the Post-Offer Reorganization, in each case, upon the terms and
subject to the conditions set forth in the Purchase Agreement;

 

WHEREAS, concurrent with the execution of this Agreement, Buyer and the Company
are entering into an amendment to the Purchase Agreement (the “Purchase
Agreement Amendment”), a copy of which has been previously provided to
Shareholder, so as to, among other things, increase the Offer Consideration from
$110.00 per Share in cash to $127.50 per Share in cash; and

 

WHEREAS, as a condition to its willingness to enter into the Purchase Agreement
Amendment, and as an inducement and consideration for Buyer to enter into the
Purchase Agreement Amendment, each Shareholder has agreed to enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
 AGREEMENT TO TENDER AND VOTE

 

1.1          Agreement to Tender.

 

(a)           Subject to the terms of this Agreement, each Shareholder agrees to
tender or cause to be tendered in the Offer all of its Subject Shares pursuant
to and in accordance with the terms of the Offer, free and clear of all Share
Liens (as defined below) except for Permitted Share Liens.  Without limiting the
generality of the foregoing, but subject to the terms of this Agreement, no
later than the later of (I) two (2) Business Days following Shareholders’
receipt of written notice from Buyer (a “Buyer Notice”) that (x) all Offer
Conditions, other than the Minimum Condition and those conditions that by their
nature are to be satisfied in connection with the Closing, have been satisfied
and (y) it is Buyer’s expectation to cause the Acceptance Time to occur promptly
following the then-current Expiration Time and (II) five (5) Business Days prior
to the Expiration Time, each Shareholder shall deliver or cause to be delivered
to the depositary designated in the Offer pursuant to the terms of the Offer
(i) a letter of transmittal with respect to all of such Shareholder’s Subject
Shares complying with the terms of the Offer, (ii) written instructions to such
Shareholder’s broker, dealer, commercial bank, trust company or other nominee
that such Subject Shares be tendered, including a reference to this Agreement,
and requesting delivery of an “agent’s message” (or such other evidence, if any,
of transfer as the depository for the Offer may reasonably request) and
(iii) all other documents or instruments required to be delivered by all other
Company shareholders tendering into the Offer pursuant to the terms of the
Offer.  Each Shareholder agrees that, once any of its Subject Shares are
tendered, such Shareholder will not withdraw and will cause not to be withdrawn
such Subject Shares from the Offer unless and until this Agreement shall have
been validly terminated in accordance with Section 5.2; provided, that
Shareholder may withdraw its Subject Shares in the event the then-current
Expiration Date is extended in accordance with the Purchase Agreement for a
period of more than five (5) Business Days so long as such Subject Shares are
delivered no less than the later of (x) two (2) Business Days following
Shareholders’ receipt of a new Buyer Notice and (y) five (5) Business Days prior
to the Expiration Time.

 

(b)           If the Offer is terminated or withdrawn by Buyer, or the Purchase
Agreement is validly terminated prior to the Acceptance Time in accordance with
its terms, Buyer shall promptly return, and shall cause the depository for the
Offer to return, all tendered Shares to the registered holders of such tendered
Shares (and in connection with the foregoing, Buyer shall direct the depository
to promptly return such tendered Shares).

 

1.2          Voting of Subject Shares.  Subject to the terms of this Agreement,
each Shareholder hereby irrevocably and unconditionally agrees that, during the
time this Agreement is in effect, at any annual or extraordinary general meeting
of the shareholders of the Company, however called, including any adjournment or
postponement thereof, and in connection with any action proposed to be taken by
written consent of the shareholders of the Company, such Shareholder shall, in
each case to the fullest extent that its Subject Shares are entitled to vote
thereon: (a) appear at each such meeting or otherwise cause all such Subject
Shares to be counted as present thereat for purposes of determining a quorum,
and (b) be present (in person or by proxy) and vote (or cause to be voted), or
deliver (or cause to be delivered) a written consent with respect to, all of its
Subject Shares (i) in favor of any proposal recommended by the Company Board
that is intended to facilitate the consummation of the
Transactions, (ii) against

 

2

--------------------------------------------------------------------------------


 

any action or agreement that would reasonably be expected to (A) result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of the Company contained in the Purchase Agreement or the Purchase
Agreement Amendment, or of such Shareholder contained in this Agreement, or
(B) result in any of the conditions set forth in Annex I of the Purchase
Agreement not being satisfied on or before the End Date, and (iii) against any
Alternative Acquisition Proposal (or any proposal relating to an Alternative
Acquisition Proposal) and against any other proposed action, agreement or
transaction involving the Company that would reasonably be expected, to impede,
interfere with, delay, postpone, adversely affect or prevent the consummation of
the Offer or the other Transactions, including (x) any extraordinary corporate
transaction, such as a merger, consolidation or other business combination
involving the Company (other than the Offer or the other Transactions), (y) a
sale, lease, license or transfer of a material amount of assets (including, for
the avoidance of doubt, Company Intellectual Property Rights and capital stock
of Subsidiaries of the Company) of the Company or any reorganization,
recapitalization or liquidation of the Company or (z) any change in the present
authorized capitalization of the Company or any amendment or other change to the
Company Organizational Documents.  Each Shareholder shall retain at all times
the right to vote the Subject Shares in such Shareholder’s sole discretion, and
without any other limitation, on any matters that are at any time or from time
to time presented for consideration to the Company’s shareholder generally.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

 

Each Shareholder represents and warrants, severally and not jointly, to Buyer
that:

 

2.1          Authorization; Binding Agreement.  Such Shareholder is duly
organized and validly existing in good standing under the Laws of the
jurisdiction in which it is incorporated or constituted and the consummation of
the transactions contemplated hereby are within such Shareholder’s entity powers
and have been duly authorized by all necessary entity actions on the part of
such Shareholder, and such Shareholder has full power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by such Shareholder and, assuming the due authorization, execution and
delivery of this Agreement by Buyer, constitutes a valid and binding obligation
of such Shareholder enforceable against such Shareholder in accordance with its
terms, subject to the Enforceability Exceptions.

 

2.2          Non-Contravention.  Neither the execution and delivery of this
Agreement by such Shareholder nor the consummation by such Shareholder of the
transactions contemplated hereby nor compliance by such Shareholder with any
provisions herein will (a)  violate, contravene or conflict with, or result in a
breach of any provision of, the certificate of incorporation or bylaws (or other
similar governing documents) of such Shareholder, (b) require any consent,
approval, authorization, declaration or permit of, action by, filing with or
notification to, any Governmental Authority on the part of such Shareholder,
except for the filing of such reports as may be required under Section 13(d) and
Section 14(d) of the 1934 Act in connection with this Agreement and the
transactions contemplated hereby, (c) violate, contravene or conflict with, or
result in a breach of any provisions of, or require any consent, waiver or
approval or result in a default or loss of a benefit (or give rise to any right
of termination, cancellation, modification or acceleration or any event that,
with the giving of

 

3

--------------------------------------------------------------------------------


 

notice, the passage of time or otherwise, would constitute a default or give
rise to any such right) under any of the terms, conditions or provisions of any
Contract or other instrument or obligation to which such Shareholder is a party
or by which such Shareholder or any of its Subject Shares are bound, (d) result
(or, with the giving of notice, the passage of time or otherwise, would result)
in the creation or imposition of any Share Lien (as defined below) of any kind
on any asset of such Shareholder (other than one created by Buyer or otherwise
pursuant to this Agreement) or (e) violate, contravene or conflict with any Law
or Order applicable to such Shareholder or by which any of its Subject Shares
are bound, except for any of the foregoing as could not reasonably be expected,
either individually or in the aggregate, to materially impair, impede, delay or
frustrate the ability of such Shareholder to perform such Shareholder’s
obligations hereunder on a timely basis.

 

2.3          Ownership of Subject Shares; Total Shares.  Such Shareholder is the
direct or indirect owner of all such Shareholder’s Subject Shares, has the right
to vote and tender or cause the voting or tendering of such Subject Shares as
contemplated hereby, and has, directly or indirectly, good and marketable title
to all such Subject Shares free and clear of any Liens, proxies, voting trusts
or agreements, options or rights, understandings or arrangements inconsistent
with this Agreement or the transactions contemplated hereby, or any other
encumbrances or restrictions whatsoever on title, transfer or exercise of any
rights of a shareholder in respect of such Subject Shares (collectively, “Share
Liens”), except for any such Share Lien that may be imposed pursuant to (i) this
Agreement, (ii) any applicable restrictions on transfer under the 1933 Act or
any state securities Law, (iii) collateral and rehypothecation arrangements with
prime brokers in margin accounts; and (iv) any Share Liens that could not
reasonably be expected, either individually or in the aggregate, to materially
impair the ability of the Shareholder to perform fully its obligations hereunder
with respect to the applicable Subject Shares on a timely basis (collectively,
“Permitted Share Liens”). The Shares listed on Schedule A opposite such
Shareholder’s name constitute all of the Shares owned by such Shareholder as of
the date hereof, and such Shareholder and its Affiliates do not own any rights
to acquire Shares or any securities convertible into or exchangeable for Shares.

 

2.4          Voting Power.  Such Shareholder has voting power with respect to
all such Shareholder’s Subject Shares, and power of disposition, power to issue
instructions with respect to the matters set forth in Article I and Article IV,
power to demand or waive any appraisal rights with respect to the Subject Shares
and power to agree to all of the matters set forth in this Agreement, in each
case with respect to all such Shareholder’s Subject Shares.

 

2.5          Reliance.  Such Shareholder understands and acknowledges that Buyer
is entering into the Purchase Agreement Amendment in reliance upon such
Shareholder’s execution, delivery and performance of this Agreement.

 

2.6          Absence of Litigation.  With respect to such Shareholder, as of the
date hereof, there is no Action pending against, or, to the knowledge of such
Shareholder, threatened against such Shareholder or any of such Shareholder’s
properties or assets (including any Subject Shares) before or by any
Governmental Authority that would reasonably be expected to prevent, delay or
impair the consummation by such Shareholder of the transactions contemplated by
this Agreement or otherwise impair such Shareholder’s ability to perform its
obligations hereunder.

 

4

--------------------------------------------------------------------------------


 

2.7          Brokers.  No broker, finder, financial advisor, investment banker
or other Person is entitled to any brokerage, finder’s, financial advisor’s or
other similar fee or commission from the Buyer, the Company or any of their
respective Affiliates in connection with the transactions contemplated hereby
based upon arrangements made by or on behalf of such Shareholder.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to the Shareholders that:

 

3.1          Organization and Qualification.  Buyer is a duly organized and
validly existing corporation in good standing under the Laws of the jurisdiction
of its organization.

 

3.2          Authority for this Agreement.  Buyer has all requisite entity power
and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement by Buyer has been duly and validly authorized by
all necessary entity action on the part of Buyer, and no other entity
proceedings on the part of Buyer are necessary to authorize this Agreement. 
This Agreement has been duly and validly executed and delivered by Buyer and,
assuming the due authorization, execution and delivery thereof by each of the
Shareholders, constitutes a legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, subject to the
Enforceability Exceptions.

 

ARTICLE IV
ADDITIONAL COVENANTS OF THE SHAREHOLDERS AND BUYER

 

Each Shareholder hereby covenants and agrees that until the termination of this
Agreement:

 

4.1          No Transfer; No Inconsistent Arrangements.  Except as provided
hereunder, during the time this Agreement is in effect, such Shareholder shall
not, directly or indirectly, (a) create or permit to exist any Share Lien, other
than Permitted Share Liens, on any of such Shareholder’s Subject Shares,
(b) transfer, sell, assign gift or otherwise dispose of (including, for the
avoidance of doubt, by depositing, submitting or otherwise tendering any such
Subject Shares into any tender or exchange offer (other than the Offer)),
(collectively, “Transfer”), any of such Shareholder’s Subject Shares, (or
consent to any of the foregoing), (c) enter into any pledging or hedging
Contract, derivative arrangement, option or other Contract (including profit
sharing agreement) that would prevent Shareholder from delivering the Subject
Shares into the Offer or from voting the Subject Shares, in each case, in
accordance herewith, (d) grant or permit the grant of any proxy,
power-of-attorney or other authorization or consent in or with respect to any
such Shareholder’s Subject Shares, (e) deposit or permit the deposit of any of
such Shareholder’s Subject Shares into a voting trust or enter into a voting
agreement or arrangement with respect to any of such Shareholder’s Subject
Shares or (f) take or permit any other action that would prevent the performance
of such Shareholder’s obligations hereunder or otherwise make any representation
or warranty of such Shareholder herein untrue or incorrect. Any action taken in
violation of the foregoing sentence shall be null and void ab initio; provided
that the Transfer restrictions set forth in Section 4.1(b) shall terminate as of
11:59 p.m. (New

 

5

--------------------------------------------------------------------------------


 

York City time) on April 25, 2018 (the “Transfer Restriction Cut-Off Time”); it
being understood that all Subject Shares not Transferred in accordance with this
Agreement after the Transfer Restriction Cut-Off Time shall continue to be
subject to all of the restrictions applicable to Subject Shares set forth in
this Agreement, including under Article I and this Section 4.1, except for the
restrictions set forth in Section 4.1(b).  If any involuntary Transfer of any of
such Shareholder’s Subject Shares shall occur (including a sale by such
Shareholder’s trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, obligations, liabilities and rights under this Agreement, which
shall continue in full force and effect until valid termination of this
Agreement.  Notwithstanding anything in this Agreement to the contrary, until
the termination of this Agreement, such Shareholder shall not, directly or
indirectly, accept any tender offer or exchange offer that constitutes an
Alternative Acquisition Proposal and shall not tender any Subject Shares in any
such tender offer or exchange offer. Nothing in this Agreement shall prohibit
any pledging or hedging or entering into any Contract, derivative arrangement,
option or other Contract (including profit sharing agreement) that will not
prevent Shareholder from delivering the Subject Shares into the Offer or from
voting the Subject Shares, in each case, in accordance herewith. 
Notwithstanding the foregoing, such Stockholder may make Transfers of its
Subject Shares as Buyer may agree in writing in its sole discretion.

 

4.2          Documentation and Information.  Such Shareholder shall not, and
shall cause its Affiliates and its and their respective directors, officers and
employees not to, and such Shareholder shall, and shall cause its Affiliates to,
use their reasonable best efforts to cause its and their respective
Representatives not to, make any press release, public announcement or other
communication to any Third Party regarding this Agreement and the transactions
contemplated hereby or the Purchase Agreement and the Transactions without the
prior written consent of Buyer, except (a) as such Shareholder reasonably
determines (based on the advice of its legal counsel, which may be in-house
counsel) is required to be disclosed by applicable Law (provided that reasonable
notice of any such disclosure will be provided to Buyer to the extent legally
permissible and reasonably practicable), including any filings with the SEC
pursuant to the 1934 Act, or (b) for any such announcement that is supportive of
the Transactions and not inconsistent with any press release issued by Buyer or
the Company in connection with or relating to the Purchase Agreement Amendment,
the Offer and the Transactions.  Such Shareholder (i) consents to and authorizes
the publication and disclosure by Buyer of such Shareholder’s identity and
holdings of Subject Shares, the nature of such Shareholder’s commitments,
arrangements and understandings under this Agreement (including, for the
avoidance of doubt, the disclosure of this Agreement) and any other information
that Buyer reasonably determines upon the advice of counsel is required to be
disclosed by applicable Law in any press release, the Offer Documents (in each
case, including all schedules and documents filed with the SEC) or any other
disclosure document in connection with the Offer, the Post-Offer Reorganization
and the other Transactions (provided that notice of any such disclosure will be
provided to such Shareholder to the extent reasonably practicable, the
Shareholder will have a reasonable opportunity to provide comments on such
disclosure, and Buyer shall incorporate any reasonable comments to the portions
of any such disclosure that make reference to Shareholder’s identity and
holdings as may be provided by such Shareholder), (ii) agrees to promptly give
to Buyer and the Company any information in their reasonable possession or
control they may

 

6

--------------------------------------------------------------------------------


 

reasonably require for the preparation of any such disclosure documents and
(iii) agrees to promptly notify Buyer of any required corrections reasonably
known to such Shareholder with respect to any information supplied by such
Shareholder specifically for use in any such disclosure document, if and to the
extent that any Shareholder reasonably knows such information shall have become
false or misleading in any material respect.  Buyer agrees to promptly give to
such Shareholder any information regarding Buyer that such Shareholder
reasonably requires for the preparation of any documents that such Shareholder
is required to file with the SEC in connection with the transactions
contemplated hereby, including the filing of any Schedule 13D, Schedule 14D-9 or
amendments thereto.

 

4.3          Adjustments.  In the event of a stock split, stock dividend or
distribution, or any change in the Shares by reason of a stock split, reverse
stock split, recapitalization, combination, reclassification, readjustment,
exchange of shares or the like, the term “Subject Shares” shall be deemed to
refer to and include such shares as well as all such stock dividends and
distributions and any securities into which or for which any or all of such
shares may be changed or exchanged or which are received in the transaction.

 

4.4          Waiver of Appraisal Rights. Such Shareholder hereby agrees to, and
shall cause its Affiliates to, waive and not exercise any rights of appraisal,
any dissenters’ rights or any similar rights relating to the Post-Offer
Reorganization or any of the other Transactions that such Shareholder or any of
its Affiliates may have by virtue of, or with respect to, any Subject Shares.

 

4.5          No Solicitation.  Such Shareholder shall not, and shall cause its
Affiliates and its and their respective directors, officers and employees not
to, and such Shareholder shall, and shall cause its Affiliates to, use their
reasonable best efforts to cause its and their respective Representatives not
to, and shall not publicly announce any intention to, directly or indirectly
(a) solicit, initiate or knowingly facilitate, knowingly induce or encourage
(including by providing information, cooperation or assistance) any inquiries or
the making of any proposal or offer that constitutes or would reasonably be
expected to lead to an Alternative Acquisition Proposal, (b) other than
informing Persons of the provisions contained in this Section 4.5, enter into,
continue or otherwise participate in any discussions or negotiations regarding
any Alternative Acquisition Proposal or (c) execute or enter into any letter of
intent, memorandum of understanding, agreement in principle, merger agreement,
acquisition agreement, option agreement, joint venture agreement, partnership
agreement or other Contract (whether or not binding) with respect to an
Alternative Acquisition Proposal.  Such Shareholder shall, and shall cause each
of its Affiliates and its and their respective directors, officers and employees
to, and shall direct each of the Representatives of the Company and its
Affiliates to, immediately cease and cause to be terminated any and all existing
discussions or negotiations with any Person conducted prior to the date of this
Agreement.  Such Shareholder shall as promptly as practicable (and in any event
within twenty-four (24) hours) notify Buyer of any Alternative Acquisition
Proposal, or any request for information or inquiry that such Shareholder
reasonably believes could lead to or contemplates an Alternative Acquisition
Proposal, which notification shall include (i) a copy of the applicable written
Alternative Acquisition Proposal, request or inquiry (or, if oral, the material
terms and conditions of such Alternative Acquisition Proposal, request or
inquiry) (including in each case any subsequent material amendments or other
material modifications

 

7

--------------------------------------------------------------------------------


 

thereto) and (ii) the identity of the third party making such Alternative
Acquisition Proposal, request or inquiry.

 

4.6          Notice of Certain Events.  Such Shareholder shall notify Buyer of
any development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any material breach of any of the
representations and warranties of such Shareholder set forth in Article II. 
Such Shareholder shall promptly notify Buyer of the number of any new Subject
Shares acquired by such Shareholder, if any, after the date hereof; it being
understood that any such shares shall be subject to the terms of this Agreement
as though owned by such Shareholder on the date hereof.  Buyer shall notify such
Shareholder of any development occurring after the date hereof that causes, or
that would reasonably be expected to cause, any breach of any of the
representations and warranties of Buyer set forth in Article III.

 

4.7          Certain Other Agreements.  During the period from the date of this
Agreement through the Closing Date, Buyer shall not, and shall cause Parent not
to, enter into any additional, or modify (including by amendment, waiver or
termination) any existing, agreements concerning the matters set forth herein
with any existing or future shareholder in the Company that have the effect of
establishing rights or otherwise benefiting such shareholder with respect to the
matters set forth herein in a manner more favorable in any material respect than
the rights and benefits established in favor of Shareholder under this
Agreement, unless, in any such case, Buyer has agreed to amend this Agreement to
provide Shareholder with such rights and benefits.

 

ARTICLE V
MISCELLANEOUS

 

5.1          Notices.  All notices, consents, requests, claims, demands and
other communications under this Agreement shall be in writing and shall be
deemed given (a) on the date of delivery if delivered personally or sent via
electronic mail, (b) on the first (1st) Business Day following the date of
dispatch if sent by a nationally recognized overnight courier (providing proof
of delivery) or (c) on the third (3rd) Business Day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid; provided that the notice or other communication is sent to the
address or email address set forth (i) if to Buyer, to the address or email
address set forth in Section 9.01 of the Purchase Agreement and (ii) if to the
Shareholder, to the Shareholder’s address or email address set forth on a
signature page hereto, or to such other address or email address as such party
may hereafter specify for the purpose by notice to each other party hereto.

 

5.2          Termination.  This Agreement shall terminate automatically, without
any notice or other action by any Person, upon the first to occur of (a) the
termination of the Purchase Agreement in accordance with its terms, (b) the
consummation all of the Transactions, (c) upon mutual written consent of the
parties to terminate this Agreement, (d) the date of any modification, waiver or
amendment to the Purchase Agreement in a manner that decreases the Offer
Consideration, changes the form of the Offer Consideration or otherwise would be
adverse to Shareholders with respect to timing or certainty of the Closing or
(e) upon any material breach of the terms of this Agreement by Buyer.  Upon
termination of this Agreement, no party shall have any further obligations or
liabilities under this Agreement; provided, however, that (w) nothing set forth
in this Section 5.2 shall relieve any party from liability for any breach of

 

8

--------------------------------------------------------------------------------


 

this Agreement prior to termination hereof, (x) the provisions of this Article V
shall survive any termination of this Agreement and (y) the provisions of
Section 4.4 shall survive any termination of this Agreement in the event the
Transactions have been consummated.

 

5.3          Amendment; Waiver; Third Party Beneficiary.  This Agreement may not
be amended except by an instrument in writing signed on behalf of each of the
parties.  Any agreement on the part of a party to any extension or waiver with
respect to this Agreement shall be valid only if set forth in an instrument in
writing signed on behalf of such party.  The failure of any party to this
Agreement to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights.  The parties hereto expressly agree that
the Company shall be a third party beneficiary of this Agreement and shall be
entitled to enforce any power, right, privilege or remedy of Buyer hereunder.

 

5.4          Expenses.  All fees and expenses incurred in connection herewith
and the transactions contemplated hereby shall be paid by the party incurring
such fees and expenses, whether or not the Offer or the other Transactions are
consummated.

 

5.5          Entire Agreement.  This Agreement, together with Schedule A, and
the other documents and certificates delivered pursuant hereto, constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to, the subject matter of this
Agreement.

 

5.6          Assignment.  Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the parties without the prior
written consent of the other parties, except that Buyer may assign, in its sole
discretion, any of or all its rights, interests and obligations under this
Agreement to any one or more direct or indirect wholly owned Subsidiaries or
Affiliates controlled by Parent, but no such assignment shall relieve Buyer of
any of its obligations under this Agreement.  Any purported assignment without
such consent shall be void. Subject to the preceding sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.

 

5.7          Specific Enforcement; Jurisdiction.  (a) The parties acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with its specific
terms or were otherwise breached, and that monetary damages, even if available,
would not be an adequate remedy therefor.  It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions, or any other
appropriate form of equitable relief, to prevent breaches of this Agreement and
to enforce specifically the performance of the terms and provisions of this
Agreement in any court referred to in Section 5.7(b), without the necessity of
proving the inadequacy of money damages as a remedy (and each party hereby
waives any requirement for the securing or posting of any bond in connection
with such remedy), this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the parties acknowledges and agrees that
the right of specific enforcement is an integral part of the transactions
contemplated by this Agreement and without such right, none of the parties would
have entered into this Agreement.

 

(b)           Each of the parties hereto hereby (a) irrevocably and
unconditionally submits to the personal jurisdiction of the Chosen Courts,
(b) agrees that it will not attempt to

 

9

--------------------------------------------------------------------------------


 

deny or defeat such personal jurisdiction by motion or other request for leave
from any such Chosen Court, (c) agrees that any Actions arising in connection
with or relating to this Agreement or the transactions contemplated hereby shall
be brought, tried and determined only in the Chosen Courts, (d) waives any claim
of improper venue or any claim that the Chosen Courts are an inconvenient forum
and (e) agrees that it will not bring any Action relating to this Agreement or
the Transactions in any court other than the Chosen Courts.  Each of the parties
hereto hereby irrevocably and unconditionally waives, and agrees not to assert,
by way of motion or as a defense, counterclaim or otherwise, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby: (i) any claim that such party is not personally subject to
the jurisdiction of the Chosen Courts as described herein for any reason;
(ii) that it or its property is exempt or immune from jurisdiction of any such
Chosen Court or from any legal process commenced in such courts (whether through
service of process, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise); and (iii) that (A) the Action
in any such court is brought in an inconvenient forum, (B) the venue of such
Action is improper or (C) this Agreement, or the subject matter hereof, may not
be enforced in or by such Chosen Courts.

 

5.8          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF OR THEREOF.  EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF AN ACTION, (B) SUCH PARTY HAS
CONSIDERED AND UNDERSTANDS THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 5.8

 

5.9          Governing Law.  This Agreement, and any Action arising out of or
relating to this Agreement or the transactions contemplated by this Agreement,
shall be governed by, and construed in accordance with, the Laws of the State of
Delaware, without regard to choice or conflict of law principles thereof.

 

5.10        Parties in Interest.  This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under or by reason of this Agreement.

 

5.11        Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or law, or public
policy, all other conditions

 

10

--------------------------------------------------------------------------------


 

and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner adverse to any
party.

 

5.12        Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties.  Delivery of an executed
counterpart of a signature page of this Agreement by portable document format
(.pdf) shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

5.13        Interpretation.  When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes”, or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”.  The meanings assigned to each term defined herein shall be equally
applicable to both the singular and plural forms of such term, and words
denoting any gender shall include all genders.  Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.

 

5.14        Further Assurances.  Buyer and each Shareholder will execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Laws and regulations, to perform their obligations
under this Agreement.

 

[remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties are executing this Agreement as of the date
first written above.

 

 

QUALCOMM RIVER HOLDINGS B.V.

 

 

 

 

 

 

By:

/s/ Edwin Denekamp

 

 

Name: Edwin Denekamp

 

 

Title:  Managing Director A

 

--------------------------------------------------------------------------------


 

 

QUALCOMM RIVER HOLDINGS B.V.

 

 

 

 

 

By:

/s/ Adam Schwenker

 

 

Name:

Adam Schwenker

 

 

Title:

Managing Director B

 

--------------------------------------------------------------------------------


 

 

SHAREHOLDERS:

 

 

 

TIG Advisors, LLC, as investment manager of and on behalf of certain investment
funds and other accounts

 

 

 

 

By:

/s/ Michael Fastert

 

 

Name: Michael Fastert

 

 

Title: Authorized Signatory

 

 

 

 

520 Madison Avenue, 26th Floor

 

New York, New York 10022

 

Attention: Michael Fastert

 

Email: mfastert@tigfunds.com

 

--------------------------------------------------------------------------------


 

Schedule A

 

Name of Shareholder

 

Number of Shares

TIG Advisors, LLC, as investment manager of and on behalf of certain investment
funds and other accounts

 

1,917,304

 

--------------------------------------------------------------------------------

 